                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Kareem Abdul Tomlin,           )              JUDGMENT IN CASE
    a/k/a Kareem Abdul Tomblin
                                      )
            Petitioner(s),            )               3:16-cv-00321-FDW
                                      )               3:92-cr-00238-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 7, 2021 Order.

                                               September 7, 2021




        Case 3:16-cv-00321-FDW Document 23 Filed 09/07/21 Page 1 of 1
